Per Curiam.

We agree with the findings and recommendation of the board. Accordingly, we indefinitely suspend Edward C. Lucey from the practice of law in Ohio with credit for time served since January 1, 1991. We condition his reinstatement upon proof that he regularly attends Alcoholics Anonymous meetings and has lived a sober life style for at least six months prior to his application for reinstatement. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.